DETAILED ACTION
	The Information Disclosure Statement filed on January 6, 2021 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6, 20, 52, 53, and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magens (EP 2689984).
Magens discloses a train for transporting intermodal freight containers, as generally shown in figure 1 and comprised of a plurality of trailers 3, 4 formed as support trusses connected longitudinally at couplers 41. The support trusses support freight containers 6 and the support trusses are formed by first and second vertical beams 46, 60 and a longitudinal beam 54. A first pivoting coupler 41 at the front of the first trailer connects with a control car, in the form of a tractor 2.  Similar coupler assemblies are utilized to connect subsequent trailers with the first trailer and the tractor. The couplers are welded to the vertical beam at the front of each trailer and connect with adjacent cars by way of a pin 49, inserted into an opening on the adjacent couplers, as shown in the side view of figure 4. 
Allowable Subject Matter
Claims 8-19, 54, 55 and 57-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 10, 2022